            Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 1 of 6

 1   J. EDWARD KERLEY (SBN 175695)
     DYLAN L. SCHAFFER (SBN 153612)
 2   CHRISTOPHER CARLING (SBN 254166)
 3   KERLEY SCHAFFER LLP
     1939 Harrison Street #500
 4   Oakland, CA 94612
     Telephone: (510) 379-5801
 5   Facsimile: (510) 228-0350
 6
     Attorneys for Plaintiff
 7   ALLEN LINK

 8   NICHOLAS J. BOOS (SBN 233399)
     nboos@maynardcooper.com
 9   NORMAN LAU (SBN 253690)
     nlau@maynardcooper.com
10
     MAYNARD, COOPER & GALE, LLP
11   600 Montgomery Street, Suite 2600
     San Francisco, CA 94111
12   Telephone: (415) 646-4700
     Facsimile: (205) 254-1999
13
     Attorney for Defendants
14
     SAFECO INSURANCE COMPANY OF AMERICA and
15   LIBERTY MUTUAL INSURANCE COMPANY

16

17
                                      UNITED STATES DISTRICT COURT
18
                                     EASTERN DISTRICT OF CALIFORNIA
19

20
     ALLEN LINK, an individual,                 )   CASE NO. 2:19-cv-00308-TLN-AC
21                                              )
                       Plaintiff,               )   JOINT STIPULATION AND ORDER
22                                              )   MODIFYING SCHEDULING ORDER
                 vs.                            )
23                                              )
     SAFECO INSURANCE COMPANY OF                )
24
     AMERICA, a corporation, LIBERTY            )
25   MUTUAL INSURANCE COMPANY, a                )
     corporation, and DOES 1 through 10,        )
26                                              )
                       Defendants.              )
27                                              )
28


                                  1
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
            Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 2 of 6

 1

 2           Plaintiff Allen Link (“Plaintiff”) and Defendants Safeco Insurance Company of America and

 3   Liberty Mutual Insurance Company (“Defendants”) respectfully submit this stipulation and proposed

 4   order to modify the Scheduling Order.

 5           WHEREAS, Plaintiff filed his complaint in this action on February 19, 2019 (ECF 2);

 6           WHEREAS, on February 19, 2019, the Court issued its Initial Pretrial Scheduling Order

 7   (“Scheduling Order”) (ECF 4);

 8           WHEREAS, Defendants filed their answer to the complaint on June 18, 2019 (ECF 11);

 9           WHEREAS, under the terms of the Court’s Scheduling Order, the deadlines in this case are

10   calculated based on the date the answer was filed;

11           WHEREAS, the initial deadlines in this case were as follows:

12                 Fact Discovery Cut Off:                            February 13, 2020

13                 Expert Disclosures (60 days after discovery        April 13, 2020

14                 cut off):

15                 Rebuttal Expert Disclosures (30 days after         May 13, 2020

16                 expert disclosures):

17                 Deadline to Inform Court of no Dispositive         June 12, 2020

18                 Motions (120 days after close of discovery):

19                 Deadline to file Dispositive Motions (180          August 11, 2020

20                 days after close of discovery):

21           WHEREAS, due the trial calendars of counsel for Plaintiff and Defendants, and the location

22   and availability of witness, including out of state witnesses, the parties did not believe they would be

23   able to complete all depositions in the case by February 13, 2020 and so on January 21, 2020, they

24   stipulated to modify the scheduling order (ECF 14);

25           WHEREAS, on January 22, 2020, the Court granted the stipulation and modified the case

26   schedule (ECF 15.);

27          WHEREAS, after the Court’s order modifying the scheduling order was entered, on March 16,

28   2020, six San Francisco Bay Area Counties issued a shelter in place order (the “COVID Order”) that


                                  2
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
             Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 3 of 6

 1   was later extended to the entire state of California by Governor Gavin Newsom on March 19, 2020 for

 2   an indefinite duration due to the coronavirus pandemic;

 3           WHEREAS, the coronavirus pandemic and COVID Order, which requires all Californians to

 4   stay in their homes with limited exceptions, impeded the parties’ ability to conduct discovery including

 5   scheduling and taking depositions and performing a site inspection of Plaintiff’s property, so the parties

 6   requested a further modification of the schedule order;

 7           WHEREAS, on April 3, 2020, the parties further stipulated to modify the scheduling order in

 8   light of the uncertainties caused by the pandemic and the COVID order (ECF 16.);

 9           WHEREAS, on April 6, 2020, the Court granted the stipulation and ordered the case schedule

10   to be again modified (ECF 17.);

11          WHEREAS, the coronavirus pandemic continued to persist and spike in the State of California,

12   resulting in continuing shut down orders across the state that impeded the parties’ efforts to complete

13   discovery, including conducting a site inspection of Plaintiff’s property and depositions;

14          WHEREAS, due to the inability to conduct a site inspection of Plaintiff’s property, the parties

15   again stipulated to extend the discovery deadlines in this action on August 17, 2020 (ECF 17.);

16          WHEREAS, on August 18, 2020, the Court granted the parties’ stipulation and modified the

17   case schedule.

18          WHEREAS, the parties were able to complete the site inspection of Plaintiff’s property and

19   additional discovery and wished to engage in alternative dispute resolution prior to completing the

20   remaining discovery in this case, which was not possible prior to completing the site inspection of

21   Plaintiff’s property, which had been repeatedly delayed due to the coronavirus pandemic;

22          WHEREAS, the parties believed that extending the discovery deadlines in the case would

23   allow for sufficient time to explore alternative dispute resolution and so entered into a stipulation to

24   continue the dates on the Court’s schedule on December 2, 2020 (ECF 20);

25          WHEREAS, on December 3, 2020, the Court granted the parties’ stipulation and modified the

26   case schedule as follows:

27                 Fact Discovery Cut Off:                            February 8, 2021

28


                                  3
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
            Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 4 of 6

 1                 Expert Disclosures (60 days after discovery       April 9, 2021

 2                 cut off):

 3                 Rebuttal Expert Disclosures (30 days after        May 10, 2021

 4                 expert disclosures):

 5                 Deadline to Inform Court of no Dispositive        June 8, 2021

 6                 Motions (120 days after close of discovery):

 7                 Deadline to file Dispositive Motions (180         August 9, 2021

 8                 days after close of discovery):

 9          WHEREAS, the holiday season, the schedules of counsel and the continuing coronavirus

10   pandemic affected the parties’ ability to meaningfully engage in alternative dispute resolution;

11          WHEREAS, the parties agree that extending the discovery deadlines in this case would allow

12   sufficient time to continue resolution discussions without incurring the remaining discovery costs,

13   which the parties believe may increase the prospects for resolution;

14          WHEREAS, extending the discovery deadlines in this case by 60 days will allow sufficient

15   time to continue discussions regarding resolution and complete discovery;

16          WHEREAS, extending the discovery deadlines in this case would not impact any hearing dates

17   set by the Court, but would impact other dates set by the Court, including the deadline to file

18   dispositive motions;

19          WHEREAS, good cause exists to modify the scheduling order because judicial economy would

20   be served by allowing the parties sufficient time to continue discussions regarding possible resolution

21   and complete discovery;

22           THEREFORE, the parties, by and through their respective counsel of record, agree and

23   stipulate to modify the scheduling order as follows:

24                 Fact Discovery Cut Off:                           April 9, 2021

25                 Expert Disclosures (60 days after discovery       June 8, 2021

26                 cut off):

27                 Rebuttal Expert Disclosures (30 days after        July 8, 2021

28                 expert disclosures):


                                  4
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
            Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 5 of 6

 1                 Deadline to Inform Court of no Dispositive        August 6, 2021

 2                 Motions (120 days after close of discovery):

 3                 Deadline to file Dispositive Motions (180         October 6, 2021

 4                 days after close of discovery):

 5           IT IS SO STIPULATED.

 6   DATED: January 7, 2021                          KERLEY SCHAFFER LLP
 7
                                                     By: /s/ Christopher Carling
 8                                                        EDWARD KERLEY
                                                          DYLAN SCHAFFER
 9                                                        CHRISTOPHER CARLING
10                                                       Attorneys for Plaintiff ALLEN LINK
11

12   DATED: January 7, 2021                          MAYNARD COOPER & GALE LLP
13
                                                     By: /s/ Norman Lau
14                                                        NICHOLAS J. BOOS
                                                          NORMAN LAU
15
                                                         Attorneys for Defendants SAFECO
16                                                       INSURANCE COMPANY OF AMERICA
                                                         and LIBERTY MUTUAL INSURANCE
17                                                       COMPANY
18

19          Pursuant to Stipulation, and good cause appearing, IT IS ORDERED that the scheduling order in

20   this case be modified as follows:

21
                   Fact Discovery Cut Off:                           April 9, 2021
22
                   Expert Disclosures (60 days after discovery       June 8, 2021
23
                   cut off):
24
                   Rebuttal Expert Disclosures (30 days after        July 8, 2021
25
                   expert disclosures):
26
                   Deadline to Inform Court of no Dispositive        August 6, 2021
27
                   Motions (120 days after close of discovery):
28


                                  5
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
           Case 2:19-cv-00308-TLN-AC Document 23 Filed 01/07/21 Page 6 of 6

 1               Deadline to file Dispositive Motions (180      October 6, 2021

 2               days after close of discovery):

 3

 4
     DATED: January 7, 2021
 5

 6                                                       Troy L. Nunley
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                  6
     JOINT STIPULATION AND ORDER MODIFYING SCHEDULING ORDER
